                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 STEVEN S. BROWN,                            :   Case No. 2:13-cv-00006
                                             :
        Plaintiff,                           :   District Judge George C. Smith
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 DIRECTOR MOHR, et al.,                      :
                                             :
        Defendants.                          :
                                             :


                                        ORDER


       This matter is before the Court following a telephone conference on November 19,

2018. For good cause shown, Plaintiff’s Motion for Protective Order (Doc. #247) is

GRANTED, in part, to the extent that his present deposition is continued and

rescheduled to occur on December 7, 2018. Additionally, the deadline to complete

discovery is extended to December 7, 2018. Plaintiff’s Motion for Protective Order

(Doc. #247) is otherwise DENIED.

       During the conference, the Court placed Plaintiff on notice that in the event he

refuses to proceed with his deposition on December 7, 2018, or otherwise refuses to

prosecute this case, he may be subject to sanctions up to and including dismissal of this

case for failure to prosecute.


November 19, 2018                                   s/Sharon L. Ovington
                                                     Sharon L. Ovington
                                                 United States Magistrate Judge
